 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JON HUMES,                                         No. 2:17-cv-2499 EFB P
12                         Plaintiff,
13              v.                                       ORDER
14    SCOTT JONES, Sheriff,
15                         Defendant.
16

17             Plaintiff is confined to the Sacramento County Main Jail and proceeds without counsel in

18   an action brought under 42 U.S.C. § 1983. He has filed an application for leave to proceed in

19   forma pauperis (ECF Nos. 4 & 5) and a request for “pro se money to facilitate discovery and

20   other advances” (ECF No. 10).

21                                  Application to Proceed In Forma Pauperis

22             Plaintiff’s application (and separately filed account balance report at ECF No. 4) make the

23   showing required by 28 U.S.C. § 1915(a)(1) and (2). Accordingly, by separate order, the court

24   directs the agency having custody of plaintiff to collect and forward the appropriate monthly

25   payments for the filing fee as set forth in 28 U.S.C. § 1915(b)(1) and (2). There is however, no

26   authority for disbursing “pro se money” as requested by plaintiff. Accordingly, that request is

27   denied.

28   /////
                                                         1
 1                                                  Screening
 2           I.      Legal Standards
 3           The court is required to screen complaints brought by prisoners seeking relief against a
 4   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
 5   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
 6   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
 7   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).
 8           A claim “is [legally] frivolous where it lacks an arguable basis either in law or in fact.”
 9   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th
10   Cir. 1984). “[A] judge may dismiss [in forma pauperis] claims which are based on indisputably
11   meritless legal theories or whose factual contentions are clearly baseless.” Jackson v. Arizona,
12   885 F.2d 639, 640 (9th Cir. 1989) (citation and internal quotations omitted), superseded by statute
13   on other grounds as stated in Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000); Neitzke, 490
14   U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully pleaded,
15   has an arguable legal and factual basis. Id.
16           “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the
17   claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of
18   what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S.
19   544, 555 (2007) (alteration in original) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
20   However, in order to survive dismissal for failure to state a claim, a complaint must contain more
21   than “a formulaic recitation of the elements of a cause of action;” it must contain factual
22   allegations sufficient “to raise a right to relief above the speculative level.” Id. (citations
23   omitted). “[T]he pleading must contain something more . . . than . . . a statement of facts that
24   merely creates a suspicion [of] a legally cognizable right of action.” Id. (alteration in original)
25   (quoting 5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1216 (3d
26   ed. 2004)).
27           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
28   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.
                                                         2
 1   Corp., 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual content
 2   that allows the court to draw the reasonable inference that the defendant is liable for the
 3   misconduct alleged.” Id. (citing Bell Atl. Corp., 550 U.S. at 556). In reviewing a complaint
 4   under this standard, the court must accept as true the allegations of the complaint in question,
 5   Hospital Bldg. Co. v. Rex Hosp. Trs., 425 U.S. 738, 740 (1976), as well as construe the pleading
 6   in the light most favorable to the plaintiff and resolve all doubts in the plaintiff’s favor, Jenkins v.
 7   McKeithen, 395 U.S. 411, 421 (1969).
 8          II.     Analysis
 9          Plaintiff alleges that, on an unspecified date and while being held at the Sacramento
10   County Jail, he was subjected to excessive force1 by several sheriffs’ deputies. ECF No. 1 at 3.
11   Specifically, plaintiff claims that a deputy named Robinson attempted to “rip [plaintiff’s] head
12   off” despite the fact that he was not resisting. Id. Plaintiff alleges that the incident was instigated
13   by his use of an unspecified “cuss word.” Id. at 4. He claims that he suffers from brain damage
14   and that he sometimes curses involuntarily. Id. After Robinson took plaintiff to the ground and
15   placed him in a headlock, two other deputies – Algier and Kraatz – approached and “increase[d]
16   the already excessive force.” Id. As a result of this excessive force incident, plaintiff claims that
17   he suffered a broken left arm, damage to the hearing in his left ear, and a spine injury that has left
18   him incontinent. Id.
19          Plaintiff has only named one defendant – Sheriff Scott Jones – whom he alleges instituted
20   an unspecified policy that “allows and even encourages excessive force by deputies.” Id. at 3. A
21   plaintiff “may hold a supervisory defendant liable based on an unconstitutional policy if he
22   alleges facts indicating that the defendant implemented a policy so deficient that the policy itself
23   is a repudiation of constitutional rights and is the moving force of the constitutional violation.”
24   Lee v. Alameida, 2010 U.S. Dist. LEXIS 64601, 2010 WL 2629800, *2 (E.D. Cal. 2010) (quoting
25   Hansen v. Black, 885 F.2d 642, 646 (9th Cir. 1989)). Here, plaintiff has failed to actually identify
26          1
              Plaintiff identifies this claim as a Fourteenth Amendment due process claim. ECF No. 1
27   at 3. The court interprets this as an excessive force claim by a pre-trial detainee, however, and
     thus finds that it more appropriately falls under the Fourth Amendment. See Graham v. Connor,
28   490 U.S. 386, 395 (1989).
                                                         3
 1   the specifics of the policy that Sheriff Jones purportedly instituted. The allegation that the policy
 2   allowed or encouraged the use of excessive force sheds little light on its actual substance. If
 3   plaintiff wishes to proceed with his claim against Jones, he must identify the policy specifically
 4   and plead facts demonstrating that it was the cause of the claimed violation.2 Alternatively, if
 5   plaintiff wishes to bring claims against the specific deputies for their alleged use of excessive
 6   force, he must explicitly name them as defendants and specify the conduct of each named deputy
 7   that gives rise to a cognizable claim for relief.
 8           Accordingly, plaintiff’s complaint will be dismissed with leave to amend.
 9                                              Leave to Amend
10           Plaintiff may choose to amend his complaint. He is cautioned that any amended
11   complaint must identify as a defendant only persons who personally participated in a substantial
12   way in depriving him of his constitutional rights. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.
13   1978) (a person subjects another to the deprivation of a constitutional right if he does an act,
14   participates in another’s act or omits to perform an act he is legally required to do that causes the
15   alleged deprivation). Plaintiff may also include any allegations based on state law that are so
16   closely related to his federal allegations that “they form the same case or controversy.” See 28
17   U.S.C. § 1367(a).
18           The amended complaint must also contain a caption including the names of all defendants.
19   Fed. R. Civ. P. 10(a).
20           Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
21   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he bring unrelated claims against
22   multiple defendants. Id.
23           Any amended complaint must be written or typed so that it so that it is complete in itself
24   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
25   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
26           2
                Near the end of his complaint, plaintiff alleges that the deputies used excessive force
27   against him because they had not been trained to deal with brain damaged individuals. ECF No. 1
     at 4. It is unclear if this purported failure to train is the “policy” he accuses Sheriff Jones’ of
28   implementing, or an entirely separate claim.
                                                            4
 1   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 2   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 3   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 4   1967)).
 5             Finally, any amended complaint should be as concise as possible in fulfilling the above
 6   requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of procedural or factual
 7   background which has no bearing on his legal claims. He should also take pains to ensure that his
 8   amended complaint is as legible as possible. This refers not only to penmanship, but also spacing
 9   and organization. Plaintiff should carefully consider whether each of the defendants he names
10   actually had involvement in the constitutional violations he alleges. A “scattershot” approach in
11   which plaintiff names dozens of defendants will not be looked upon favorably by the court.
12                                                  Conclusion
13             It is THEREFORE ORDERED that:
14             1. Plaintiff’s application to proceed in forma pauperis (ECF No. 5) is GRANTED;
15             2. Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
16   accordance with the notice to the agency having custody of plaintiff filed concurrently herewith;
17             3. Plaintiff’s request for “pro se money” (ECF No. 10) is denied.
18             4. Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend within 30 days of
19   service of this order; and
20             5. Failure to comply with this order may result in dismissal of this action.
21   DATED: February 19, 2019.
22

23

24

25

26

27

28
                                                          5
